Citation Nr: 0823095	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.  He died on October [redacted], 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

Good or sufficient cause having been shown, the appellant's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death, as well as 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  

In that regard, and as noted above, the veteran died on 
October [redacted], 2003.  According to the Certificate of Death, the 
immediate cause of the veteran's death was respiratory 
failure, due to, or as a consequence of, a cerebral vascular 
accident, due to, or as a consequence of, atrial 
fibrillation.  At the time of the veteran's death, service 
connection was in effect only for recurrent dislocation of 
the left shoulder, evaluated as 70 percent disabling.  The 
veteran was additionally in receipt of a total disability 
rating based upon individual unemployability, effective from 
February 10, 2001.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also:  (1) inform the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the appellant about the information and 
evidence that VA will seek to provide; and (3) inform the 
appellant about the information and evidence the appellant is 
expected to provide.

However, in the case at hand, a review of the record fails to 
document that the appellant was ever provided with VCAA-
complying notice with respect to her claims for service 
connection for the cause of the veteran's death, and 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318.  More specifically, while 
in correspondence of March 2004 and January 2007, the 
appellant was provided a statement of the conditions for 
which the veteran was service connected at the time of his 
death, as well as an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on any 
previously service-connected condition, she was not, in fact, 
provided an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Moreover, while in a Statement of 
the Case dated in March 2005, the appellant was provided with 
the various provisions of 38 C.F.R. § 3.22 in effect at that 
time (which provisions govern entitlement to dependency and 
indemnity compensation benefits for survivors of certain 
veterans rated totally disabled at time of death), she has 
yet to be provided with the "new/amended" provisions of that 
regulation which became effective in December 2005.  Such 
notice is necessary prior to a final determination on the 
issue of dependency and indemnity compensation pursuant to 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the 
appellant with copies of all pertinent 
laws and regulations, to include, 
specifically, the provisions of 38 C.F.R. 
§ 3.22 which became effective in 
December 2005, and which govern 
entitlement to dependency and indemnity 
compensation benefits for survivors of 
veterans rated totally disabled at the 
time of death.  The RO/AMC should, 
additionally, review the veteran's claims 
file, and ensure that the appellant is 
sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises her of the 
evidence and information necessary to 
establish entitlement to service 
connection for the cause of the veteran's 
death (to include an explanation of the 
evidence and information required to 
substantiate a cause of death claim based 
on a condition not yet service 
connected), as well as that necessary to 
establish entitlement to dependency and 
indemnity compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 
(West 2002) and 38 C.F.R. § 3.22 (2007).  

2.  The RO/AMC should then review the 
appellant's claim for service connection 
for the cause of the veteran's death, as 
well as her claim for dependency and 
indemnity compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  Should the benefits sought 
on appeal remain denied, the appellant 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits 
since the issuance of the most recent 
SSOC in December 2007.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



